Citation Nr: 1811659	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964 and from December 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reopened and granted service connection for post-traumatic stress disorder (PTSD) and assigned an initial rating of 50 percent, effective January 26, 2007.  The Veteran appealed the issue of an initial rating.  The issue came before the Board in September 2013 where the Board expanded the appeal to include the matter of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for additional development and adjudication by the Agency of Original Jurisdiction (AOJ).

The issue was again before the Board in July 2017.  At that time, the Board granted an initial 70 percent rating for PTSD.  The issue of entitlement to TDIU was remanded for additional evidentiary development and readjudication.  The Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he has been unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.34, 4.15, 4.16 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that he is unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD and prostate cancer.

The Veteran is service-connected for PTSD which, as set forth above, is rated as 70 percent disabling from January 26, 2007, per the Board's July 2017 decision.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  In addition to PTSD, the Veteran's service-connected disabilities are:  (rated as 70 percent disabling); prostate cancer (rated as 40 percent disabling); tinnitus (rated as 10 percent disabling); bilateral hearing loss (rated as 10 percent disabling); residuals, fracture of ulnar styloid, left wrist (noncompensably rated); and erectile dysfunction, with retrograde ejaculation associated with prostate cancer (noncompensably rated).  The Veteran's combined disability rating is 70 percent from January 26, 2007, 100 percent from August 16, 2011; 70 percent from February 1, 2013; 80 percent from April 30, 2913; and 90 percent from April 13, 2017.  See 38 C.F.R. § 4.25 (2017).  

The remaining question is therefore whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him. 

The Veteran was provided a VA examination in June 2016 for his service-connected PTSD.  The examiner determined that "it is at least as likely as not that his service-connected disability (PTSD) prevents him from securing or maintaining gainful occupation."  The examiner went on to state that the Veteran's ability to understand and follow instructions is considered mildly impaired and his ability to retain instructions as well as sustain concentration to perform simple tasks is considered moderately impaired.  Additionally, the Veteran's mental health symptoms would likely cause discomfort when interacting with other people and markedly reduced communication effectiveness.  The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered markedly impaired, as is the Veteran's ability to respond appropriately to changes in the work setting.

As recently as February 2018, the Veteran was provided VA examinations for his service-connected PTSD and prostate cancer.   The prostate cancer VA examination report stated that the Veteran's prostate cancer did not prevent the Veteran from obtaining or maintaining substantially gainful employment.  However, the examiner in the PTSD VA examination completed an individual unemployment statement, where he marked all 10 of the "difficulties" due to the Veteran's service-connected mental health diagnosis that impacted his employability.  Specifically, the examiner noted that the Veteran:  has difficulty attending to or is easily distracted from the task at hand; has difficulty maintaining concentration and focus on work over a period of time, tends to skip from one task to another without completed the prior task; has intrusive thoughts which interfere with the ability to stay focused on the task at hand; has significant difficulty accepting supervision or receiving instructions without becoming angry (authority conflict); has significant difficulty remembering instructions and details of work assignments; has significant difficulty functioning around other people, has difficulty functioning as a team member, and feels uncomfortably around others; cannot tolerate being around other people in any setting for more than a few minutes; sleep is so disrupted that he is usually fatigued at work, making concentration and focus on work assignments difficult; is so depressed that he has difficulty sustaining energy and motivation to complete assignments at work; has other mental health problems or symptoms that interfere significantly with the ability to work, such as panic attacks several times a week, flashbacks multiple times a day, irritability, and suspiciousness. 

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD precludes him from substantially gainful employment; therefore, assignment of a TDIU is warranted.  The record reflects that the Veteran has been unemployed for many years, having last worked as a mechanic.  In addition, the medical opinions cited above are persuasive evidence that the Veteran is unable to obtain or maintain substantially gainful employment.  The Board acknowledges that there is no opinion as to the collective occupational impact posed by the Veteran's service-connected disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the law and regulations governing the payment of monetary benefits.




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

